Citation Nr: 1809514	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 20, 2012 for the award of service connection for hearing loss.

2.  Entitlement to an effective date prior to January 20, 2012 for the award of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 1986.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in June 2012 in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for hearing loss and tinnitus, effective January 20, 2012.  The Veteran noted disagreement with the effective date assigned and appealed to the Board.

In August 2017, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  The Veteran was also afforded a hearing before a Decision Review Officer (DRO) in March 2014.

Additional evidence was received subsequent to the statement of the case issued in April 2014.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).

The Board will address the direct appeal of for an earlier effective date in the decision below.  As indicated at the Board hearing, a possible better avenue through which the Veteran can pursue the relief he seeks is to file with the RO a request that a prior rating decision be reversed or revised based on clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  The prior rating decisions in July 1986 and July 1997 denying service connection for hearing loss are final.

2. The claims upon which service connection for hearing loss and tinnitus were granted were received by the Board on January 20, 2012.  There are no earlier pending claims.


CONCLUSIONS OF LAW

1.  The July 1986 and July 1997 rating decisions denying service connection for hearing loss and a petition to reopen such a claim, respectively, are final.  38 U.S.C. § 7105 (1994); 38 C.F.R. § 20.302, 20.1103 (1997); 38 U.S.C. § 4005 (1980); 38 C.F.R. §§ 19.129, 19.192 (1987).

2.  The criteria for an effective date prior to January 20, 2012, for the award of service connection for hearing loss have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).

3.  The criteria for an effective date prior to January 20, 2012, for the award of service connection for tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

The Veteran is seeking earlier effective dates for service connection for hearing loss and tinnitus.  He is claiming that he should have an effective date of January 5, 1986, which is the day after he left service.

The effective date of an award is the date after separation from service or date entitlement arose, whichever is later, for claims filed within one year of separation; or the date the claim was received by VA or the date entitlement arose, whichever is later, for claims filed more than one year after separation from service.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the Veteran's claims were filed.

Analysis

The Veteran filed his first claim of service connection for hearing loss (written as hearing aid both ears, R L) on January 10, 1986, a few days after separating from service.  The March 1986 VA examination notes constant ringing in both ears, but no writing submitted by the Veteran mentions tinnitus or indicates an intention to apply for benefits for a constant ringing.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  An application for service connection for hearing loss, without more, does not express an intention to apply for service connection for tinnitus.  Thus, in 1986, the Veteran filed a claim for hearing loss, but no formal or informal claim for service connection for tinnitus was made.  

The RO denied the hearing loss claim in a July 1986 rating decision.  The Veteran filed a notice of disagreement (NOD) with the rating decision, and a statement of the case (SOC) denying the claim was issued and sent to the Veteran in August 1987 at his then current mailing address.  The Veteran did not perfect an appeal to the Board within 60 days of the issuance of the SOC, and, at that time, the decision became final.  38 U.S.C. § 4005 (1980); 38 C.F.R. §§ 19.129, 19.192 (1987).

Nothing further was received by VA regarding hearing loss until the Veteran filed to reopen his claim for service connection for hearing loss on April 3, 1997.  Therein, the Veteran did not mention tinnitus or a ringing in his ears, and again, the Board will find that there was no informal claim for service connection for tinnitus.   

The RO denied the Veteran's petition to reopen his claim for service connection for hearing loss in July 1997.  The Veteran was informed of the denial in July 1997 at this then current mailing address.  There was some correspondence and evidence within one year of the July 1997 rating decision, but it pertained to a different claim.  Nothing further regarding the hearing loss claim was received until the Veteran filed his claims of service connection for hearing loss and tinnitus on January 20, 2012.  Thus, the July 1997 rating decision is also final.  38 U.S.C. § 7105 (1994); 38 C.F.R. § 20.302, 20.1103 (1997).

Subsequently, the Veteran filed the January 20, 2012 claims identifying both hearing problems and ringing in the ears.  The RO granted service connection in June 2012, effective January 20, 2012, the date the claims were received.

Because the Veteran's prior denials for service connection for hearing loss are final, the earliest effective date that can be assigned by law is January 20, 2012, the date the most recent claim of service connection for hearing loss was received.  38 C.F.R. § 3.400(r).

The Veteran's first claim of service connection for tinnitus was also received by VA on January 20, 2012, and that date was assigned as the effective date for service connection.  No earlier effective date for service connection is available.  38 C.F.R. § 3.400.

As a result, the preponderance of the evidence is against the claims; thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, earlier effective dates for the awards of service connection for hearing loss and tinnitus are not warranted.


ORDER

An effective date prior to January 20, 2012 for the award of service connection for hearing loss is denied.

An effective date prior to January 20, 2012 for the award of service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


